DETAILED ACTION

Brief Summary
This is an Advisory action regarding the reissue U.S. Application 14/326,677 (hereafter “the ‘677 Application”), which is a reissue application of U.S. Patent 8,232,939 (hereafter “the ‘939 Patent”).

The proposed after-final amendment filed November 5, 2021 will not be entered because it raises new issues requiring further consideration and search.

The ‘939 Patent originally issued on July 31, 2012 with patented claims 1-30, being filed as U.S. Application 13/396,375. During this reissue prosecution, claims 1-30 were previously canceled, and claims 31-36 were added.  With this, a final Office action was mailed on September 14, 2021, which indicated that claims 32-34 were rejected, and that claims 31, 35, and 36 were allowable.  With this, the Applicant filed the instant after-final amendment dated November 5, 2021, which proposes amending independent claim 32.  As indicated herein, the after-final amendment dated November 5, 2021 is not being entered, whereby the status of the claims remains as addressed in the final Office action dated February 5, 2021, with claims 31-36 being pending, and with clams 31 and 32 being independent.

It is noted that the instant reissue ‘677 Application is a divisional reissue application of reissue U.S. Application 14/090,320 (hereafter “the ‘320 Reissue Application”).  Additionally, the ‘320 Reissue Application has matured with the issuance of claims 1-70 on December 16, 

The present application is being examined under the pre-AIA  first to invent provisions. 



Response to Amendment
As noted above, the proposed after-final amendment filed November 5, 2021, after the final Office action dated September 14, 2021, will not be entered, as it raises new issues requiring further consideration and search.  

Along this vein, the proposed amendment dated November 5, 2021 proposes amending independent claim 32 to include various new features, not previously considered.  Specifically, the after-final amendment filed November 5, 2021 proposes that independent claim 32 be amended to include “an active matrix OLED display having an array of pixel circuits arranged in rows and columns” , with the method further requiring the function of  “during a normal display operation phase, controlling a switch to disconnect a common electrode of all of the pixel circuits of the array of pixel circuits of the active matrix OLED display from a current sensing circuit and to couple the common electrode to a common voltage”, as recited in lines 4-7 of the claim, as well as further requiring the function of “turning off all of the pixel circuits of the array of pixel circuits of the active matrix OLED display and receiving a dark display current at correcting a video input for programming the storage element of [applied to] the first pixel circuit to drive a light emitting device of the first pixel circuit based on the received dark display current and the received current from the calibration phase”, as recited in lines 16-18 in the claim.

With this, the new proposed feature requiring the function of “during a normal display operation phase, controlling a switch to disconnect a common electrode of all of the pixel circuits of the array of pixel circuits of the active matrix OLED display from a current sensing circuit”, and the new proposed feature requiring the function of “correcting a video input for programming the storage element of the first pixel circuit” both were not previously considered or discussed.  Thus, the proposed amendment to claim 32 is seen to change the scope of the claim, raising new issues that requires further search and consideration.





 


Response to Arguments
Applicant’s arguments in the response dated November 5, 2021, with respect to the previously cited rejection of claim(s) 32-34 as being anticipated by Nara (U.S. Pat. App. Pub. 2005/0093567), have been considered but are moot because arguments are drawn to the proposed amended features in the after-final amendment dated November 5, 2021, which is not being entered.

Therefore, with the after-final amendment dated November 5, 2021 not being entered, the status of the claims remains as addressed in the final Office action dated September 14, 2021.  Particularly, the status of claims 31-36 remains as follows:
a.	Claims 31, 35, and 36 are allowed; and 
b.	Claims 32-34 stand rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent Application Publication 2005/0093567, with the inventor of Nara et al. (noted as “Nara”).






Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
	Conferees:

	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            /M.F/Supervisory Patent Examiner, Art Unit 3992